Pee CuRiam.
The plaintiff brought action for divorce against the defendant, and the same was tried, resulting in a judgment of dismissal upon the merits. Before the judgment was entered she brought another action, alleging some additional alleged cruel treatment occurring after the trial of the first action, and upon affidavits moved for temporary alimony and suit money in the second action, which motion was denied. She has appealed from the judgment in the 'first action, and from the order denying suit money and alimony in the second action, and moves this court for suit money and alimony upon each appeal.
*531Both motions must be denied. Upon, tbe appeal from tbe judgment in tbe first action no bill of exceptions is yet returned, and we are unable to say whether there are merits in tbe appeal; hence no order will be made. Hermann v. Hermann, ante, p. 529, 126 N. W. 3.
Examination of tbe affidavits filed upon the appeal from tbe order in tbe second action satisfies us that 'the court properly refused to mate tbe allowance applied for. Both motions will be denied without prejudice to tbe right to renew tbe motion in tbe first action when the bill of exceptions shall be returned.
It is so ordered.